Citation Nr: 1243323	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed back disorder.

2.  Entitlement to service connection for a claimed neck disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the RO.

The Veteran provided testimony at a January2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board remanded the case to the RO in March 2011 for additional development of the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is shown to have been treated for episodes of low back muscle pain and spasm due to a developmental anomaly manifested by partial sacralization of L5.  

2.  The currently demonstrated low back degenerative disease and spinal stenosis is not shown to be due to an injury or other event or incident of the Veteran's period of active service.  

3.  The Veteran is not shown to have manifested complaints or findings referable to a cervical spine or neck disorder in service or for many years thereafter.  

4.  The currently demonstrated cervical spine degenerative disease and spinal stenosis is not shown to be due to an injury or other event or incident of the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The Veteran's back disability manifested by lumbar spine degenerative disease and spinal stenosis is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A.§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2012).

2.  The Veteran's neck disability manifested by cervical spine degenerative disease and spinal stenosis is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A.§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

An April 2006 VCAA letter explained the evidence necessary to substantiate the claims for service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

The Veteran underwent a VA examination in September 2006 to assess the claimed back injury.  The examiner stated that he could not resolve the issue of service connection for the claimed back disability without resorting to speculation.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In March 2011 the Board remanded this matter for the RO to obtain updated treatment records and to provide the Veteran an examination as to the nature and likely etiology of the claimed neck and back disabilities.  The RO/AMC has complied with these remand instructions and the VA examination report and treatment reports are of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


II.  Law and Regulation

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  

When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  

"[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).


III.  Analysis

The Veteran asserts that his back and neck disorders are due to his period of active service.

The service treatment records show that the Veteran's neck and spine were found to be normal on entrance examination conducted in March 1967.  The service treatment records were negative for any complaints or findings referable to a neck or cervical spine.

A September 1966 service treatment record noted that the Veteran had a sore back that became painful during football season at age 16 and had been well healed until 3 months earlier.  

The Veteran reported that his back became painful during boot camp when he "felt something out of place."  No pain in the sacral area or in the legs was noted, but there was moderate para-lumbar spasm with "L>R."  Lumbar spine X-ray studies were ordered.

The September 1966 X-ray studies showed four non-rib bearing lumbar vertebral bones with partial sacralization of the 5th lumbar segment.  No other abnormality was noted.

A January 1967 service treatment record noted that the Veteran had a sore back with intermittent non-radiating lumbar pain.  The September 1966 X-ray studies were reviewed.  The diagnosis was that the back pain secondary to a congenital deformity.

An April 1968 service treatment record noted a long history of low back pain aggravated by motion.  The diagnosis was that of sacralization of L-5. 

A July 1968 service treatment record noted possible injuries sustained in a fall.  The Veteran reported falling and landing on his back.  A straight leg test was negative, and the neurological tests were within normal limits.

An August 1969 service treatment record noted that the Veteran had mild lumbar paravertebral pain without radiation and that "[p]revious films [had] shown sacralization of L5."  The diagnosis was that of chronic low back syndrome.

A September 1969 service treatment record noted that the Veteran developed low back pain after lifting things yesterday in the galley.  He was diagnosed with low back syndrome.  

An October 1969 service treatment record noted a history of pain in the back for several years.  The diagnosis was that of lower lumbar muscles that were tense with no actual spasm. 

A January 1970 service treatment record noted that the Veteran continued to have intermittent low back pain.  It was noted that his paravertebral muscles were tense, but not tender to palpation.

The Veteran's spine and neck were reported to be normal in connection with the examination at discharge from service in March 1970.

An August 2005 VA treatment record noted that the Veteran sprained his lumbar back in a motor vehicle accident.  He denied having neck pain.  The diagnosis was that of lumbar strain secondary to motor vehicle accident. 

At a VA examination in September 2006, the Veteran reported having an episode of low back pain since age 16 that had progressively worsened.  It was noted that the Veteran reported the onset of the back condition was in1963.  He reported falling from a helicopter in 1968 with no treatment or follow-up.  He also reported that he was diagnosed with muscle strain from a motor vehicle accident in August 2005.  

In the September 2006 VA examination report, the examiner diagnosed degenerative joint disease of the lumbar spine.  The VA examiner reasoned that, without documentation of ongoing back problems for 37 years since service discharge until the motor vehicle accident in 2005, he could not provide an opinion regarding service connection without resort to speculation.  

In a June 2008 statement, the Veteran's wife reported that the Veteran had suffered from a back condition since May 1970 when she first knew him.  She noted that he started treatment in 1972 and received treatment in St. Petersburg, Florida at a hospital that no longer existed.

At the January 2011 hearing, the Veteran testified that he had problems with the neck and back after the fall from a helicopter during service.  The Veteran also described being treated for back pain following service discharge.  The Veteran indicated that none of these post-service treatment records were available.

At a VA examination in March 2011, the Veteran reported falling from a helicopter during service, but the examiner noted there were no medical records to document this.  

On review of the service treatment records, the VA examiner did not find any problems with the neck that occurred during service.  The examiner noted there were no post-service records that indicated treatment for a neck disability.  As a result, the VA examiner opined that a chronicity of neck problems and a diagnosis were not established during service.

Based on an examination of the neck, the diagnosis was that of cervical spine degenerative disease with spinal stenosis.  The neck condition was noted to be the result of degenerative arthritis which gradually produced the condition.  He noted that age and repetitive low impact trauma from lifestyle processes were factors that affected the neck.  He therefore opined that the claimed neck disorder was not due to or a result of the Veteran's period of service.

The examiner indicated that the Veteran's in-service back problems were related to his lumbar muscles and partial sacralization and added that those situations were not the cause of the Veteran's current disabilities.  

The VA examiner noted that the Veteran's current back condition, diagnosed as lumbar spine degenerative disc disease with spinal stenosis, was consistent in type and severity to one due to aging and repetitive low impact trauma.  He therefore opined that the Veteran's claimed back disability was not due to service.  

The Board finds the VA examiner's opinion is based on an examination of the Veteran and review of the claims file and is well reasoned insofar as it is addressed the claimed in-service injury and the Veteran's own reports of continued symptomatology.  

Significantly, there is no medical opinion of record to show that the Veteran's current disabilities diagnosed as cervical spine degenerative disc disease with spinal stenosis and lumbar spine degenerative disease with spinal stenosis began are related to an injury or other event or incident of his service.  

Although the Veteran has provided a assertions of having pain since active service, his back and neck at the time of his discharge from service were reported to be normal.  There is no evidence of cervical or spine degenerative joint disease in the first year after service or for many years thereafter.  See 38 C.F.R. § 3.307, 3.309(a).   

The VA examiner found that chronicity could not be established for the Veteran's neck condition as there were no in-service reports about the neck.  Post-service treatment records also were negative for complaints about the neck.  

Service connection cannot be established by chronicity and continuity of symptomatology where the evidence does not show the condition was noted during service or where the evidence is silent regarding an in-service complaint of injury.  See Barr, supra.

The VA examiner also opined that the manifestations of back pain in service were not the cause of the Veteran's current disability manifested by lumbar spine degenerative disease that arises from aging or repetitive low impact trauma from lifestyle processes.    

Furthermore, as noted, the September 1966 X-ray studies revealed the Veteran had partial sacralization of the 5th lumbar segment.  The Veteran was assessed with back pain secondary to a congenital deformity in January 1967.

Sacralization is the anomalous fusion of the 5th lumbar vertebra to the first segment of the sacrum, so that the sacrum consists of 6 segments.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1687 (31st ed., 2007).  Sacralization is a developmental disorder for which benefits may not be granted.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  See Thibault v. Brown, 5 Vet. App. 520, 522, 523 (1993).  

Significantly, upon review of the service treatment records, the June 2011 VA examiner attributed the Veteran's in-service complaints of back pain to the lumbar muscles and partial sacralization at L5.  

In light of the VA examiner's opinion, the Board finds that the preponderance of the evidence establishes that the Veteran's current back and neck degenerative changes are likely age-related and not due to an injury or other event or incident of his period of active  service.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  

However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Service connection for a back condition is denied.

Service connection for a neck condition is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


